          Case 2:19-cv-00675-LPL Document 66 Filed 09/09/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH

PAUL O'HANLON, AN INDIVIDUAL;                        )
JONATHAN ROBISON, AN INDIVIDUAL;                     )
GAYLE LEWANDOWSKI, AN                                )                2:19-CV-00675-LPL
INDIVIDUAL; IRMA ALLEN, AN                           )
INDIVIDUAL; AND PITTSBURGHERS                        )
FOR PUBLIC TRANSIT, A PROJECT OF
                                                     )
THOMAS MERTON CENTER, INC., A
PENNSYLVANIA NON-PROFIT                              )
CORPORATION, ON BEHALF OF                            )
THEMSELVES AND ALL INDIVIDUALS                       )
SIMILARLY SITUATED,                                  )
                                                     )
                Plaintiffs,                          )
                                                     )
        vs.                                          )
                                                     )
UBER TECHNOLOGIES, INC., A                           )
DELAWARE CORPORATION; RASIER,                        )
LLC, A DELAWARE CORPORATION;                         )
AND RASIER-CA, LLC, A DELAWARE                       )
CORPORATION,                                         )
                                                     )
                Defendants.                          )

                                INITIAL SCHEDULING ORDER

       AND NOW, this 9th day of September 2021, IT IS HEREBY ORDERED that this

action is placed under Local Rule 16.1 for pretrial proceedings and all provisions of the Rule will

be strictly enforced.

       IT IS FURTHER ORDERED that counsel shall confer with their clients prior to all

case management, status or pretrial conferences to obtain authority to participate in settlement

negotiations to be conducted by the Court. Counsel are encouraged to instruct the principals to

be available by telephone to facilitate the amicable resolution of all litigation.

       IT IS FURTHER ORDERED that compliance with provisions of Rule 16 shall be
         Case 2:19-cv-00675-LPL Document 66 Filed 09/09/21 Page 2 of 5




completed as follows:

              1.        Initial disclosures pursuant to Fed. R. Civ. P. 26(a) shall be made by

                        October 1, 2021.

              2.        Amendments to the pleadings and joinder of additional parties will be

                        completed by October 22, 2021.

              3.        The ADR process will be completed no later than November 8, 2021.

              4.        A telephone status conference is scheduled for November 15, 2021 at

                        11:00 AM. Counsel are to call into the conference by dialing 888-363-

                        4749 and entering the access code 6019141. If asked for a security code,

                        use * to bypass.

              5.        The parties shall complete fact discovery by March 9, 2022. All

                        interrogatories, depositions and requests for admissions and/or production

                        of documents shall be served within sufficient time to allow responses to

                        be completed prior to the close of discovery. If the parties are unable to

                        resolve a discovery dispute following a meet and confer, they are to

                        contact the Court to schedule a telephone conference prior to filing a

                        discovery related motion.

              6.        A status/settlement conference will be held on March 14, 2022 at 2:00

                        PM. Trial counsel shall attend and the parties shall be available by

                        telephone. No later than 5 business days prior to the conference any party

                        intending to file a motion for summary judgment shall file a statement, no

                        longer than 3 pages, setting forth the grounds on which the motion will be

                        filed. All parties are to be prepared to discuss this at the conference.
Case 2:19-cv-00675-LPL Document 66 Filed 09/09/21 Page 3 of 5




   7.   Procedures Following Inadvertent Disclosure (“Clawback”): Pursuant to

         Local Rule LCvR 16.1(D), and to aid in the implementation of Fed. R.

         Evid. 502, the following is ordered

         a) If a party (the “Producing Party”) discloses information in connection

         with the pending litigation that the Producing Party thereafter claims to be

         protected by the attorney-client privilege and/or trial preparation material

         protection (“Protected Information”), the disclosure of that Protected

         Information will not constitute or be deemed a waiver or forfeiture, in this

         or any other federal, state, arbitration, or any other proceeding, of any

         claim of privilege or protection as trial preparation material that the

         Producing Party would otherwise be entitled to assert with respect to the

         Protected Information and its subject matter.

         b) The producing party must promptly notify the party receiving the

         Protected Information (the “Receiving Party”), in writing that it has

         disclosed the Protected Information without intending a waiver by the

         disclosure. The notification by the Producing Party shall include as

         specific an explanation as possible why the Protected Information is

         covered by the attorney- client privilege and/or constitutes trial

         preparation material upon such notification, the Receiving Party must,

         unless it contests the claim of attorney-privilege or protection as trial

         preparation material, promptly notify the Producing party that it will make

         best efforts to identify and return, sequester or destroy (or in the case of

         electronically stored information, delete) the Protected Information and
Case 2:19-cv-00675-LPL Document 66 Filed 09/09/21 Page 4 of 5




         any reasonably accessible copies it has and provide a certification that it

         will cease further review, dissemination and use of the Protected

         Information.

         c) If the Receiving Party contests the claim of attorney-client privilege or

         protection as trial preparation material, the Receiving Party must, within

         30 days of receipt of the notification referenced above, move the Court for

         an Order finding that the material referenced in the notification does not

         constitute Protected Information. This Motion must be filed (with Court

         approval) under seal and cannot assert the fact or circumstances of the

         disclosure as a ground for determining that the material does not constitute

         Protected Information. Pending resolution of the Motion, the Receiving

         Party must not use the challenged information in any way or disclose it to

         any person other than as required by law to be served with a copy of the

         sealed Motion.

         d) The parties may stipulate to extend the time periods set forth above.

         The Disclosing Party retains the burden of establishing the privileged or

         protected nature of the Protected Information. This Order does not

         preclude a party from voluntarily waving the attorney-client privilege or

         trial preparation material protection. The provisions of Federal Rule of

         Evidence 502(a) apply when the Disclosing Party uses or indicates that it

         may use information produced under this Order to support a claim or

         defense.

         e) Rule 502(b)(2). The failure to take reasonable steps to prevent the
          Case 2:19-cv-00675-LPL Document 66 Filed 09/09/21 Page 5 of 5




                       disclosure shall not give rise to a waiver of the privilege.

       IT IS FURTHER ORDERED that the parties shall follow this Court’s Order on

Motions Practice in connection with all pretrial motions. The Court is to be contacted via

telephone for any discovery disputes. The pendency of motions, including dispositive motions,

will not stay the time periods set forth in, nor affect any other compliance requirements of, the

Scheduling Orders.



                                              BY THE COURT:



                                              LISA PUPO LENIHAN
                                              United States Magistrate Judge
